Citation Nr: 9902879	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-02 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the residuals of a 
right eye injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from March 1946 to March 1948 
and from March 1949 until July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal was previously remanded by the Board in July 1997.  
FINDING OF FACT

The claim of entitlement to service connection for the 
residuals of a right eye injury is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a right eye injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for residuals of a right 
eye injury is well grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim that is meritorious 
on it's own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than a mere allegation, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim to be considered well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer  v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Service medical records have been requested and received.  
Private and VA treatment records have been received, 
including reports of VA examinations.  The veteran has been 
offered the opportunity to submit any additional relevant 
evidence and has responded by submitting additional private 
and VA treatment records.  The Board concludes that all 
available service and post service treatment records, that 
are relevant to the issue decided herein, have been 
associated with the record on appeal.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

Service medical records reflect that in January 1948 the 
veteran was seen.  There was a foreign body in the cornea of 
the right eye in the center of the pupil.  This was removed.  
An area of staining remained.  On the following day an 
attempt was made to remove the stain.  The day after that 
only a small amount of stain was left and there was no 
evidence of inflammatory reaction.  The day following that 
the site was healing and the eye pad was removed.  The 
remaining service medical records are silent for complaint, 
finding, or treatment with respect to the veteran's right 
eye.  The reports of service examinations in February and 
March 1949 and March 1950 reflect that the veteran's right 
eye vision was 20/20 and indicate no abnormality of the right 
eye.  

The report of a November 1985 VA examination reflects that 
the veteran reported that he had blurred vision in both eyes, 
worse on the right.  No pathology was found in the external 
eye and no diagnosis with respect to the veteran's eyes was 
offered.  

An April 1987 private treatment record reflects that the 
veteran complained of foggy vision in the right eye for the 
prior 1 1/2 years.  The record reflects that the veteran has 
a cataract in the right eye and he underwent cataract 
extraction in May 1987.  A June 1989 treatment record 
reflects that the veteran reported distortion in the vision 
in the left eye of a two-week duration that was not 
improving.  An August 1990 private treatment record reflects 
that the veteran had a cataract in the left eye.  

An October 1997 letter from Gary L. Mehlhorn, M.D., a private 
physician, indicates that he first saw the veteran in April 
1987.  At that time the veteran had a dense prominent 
cataract of the right eye.  The veteran reported by history 
that he had a piece of hot metal that struck his right eye in 
1947.  The left eye had cataract surgery three years after 
the right eye.  Dr. Mehlhorn indicated that "[I]t is indeed 
possible that the history of an injury to his right eye in 
1947 may have contributed to the development of the cataracts 
since his right eye developed a cataract while he was still 
in his fifties while his left eye had not yet developed a 
cataract."  

The report of a December 1997 VA examination reflects 
multiple diagnoses regarding the veteran's eyes.  The 
examiner commented that there was no evidence of corneal 
injury causing decrease in visual acuity and there was no 
central scarring but corneal changes were noted peripherally 
and were most likely secondary to chronic dry eye syndrome.  
It could not be ruled out that the original cause was melted 
metal and/or flux to the eyes while on active duty.  The 
examiner noted that there was no history of blunt trauma and 
the veteran had reported that he was welding and liquid metal 
or flux fell into the right eye.  The examiner indicated that 
this could cause a corneal scar but would not cause a 
cataract, noting that the cataract occurred approximately 31 
years after the history of the injury.  The examiner also 
noted that the veteran had received a separate examination by 
a corneal specialist who was in agreement with the 
examination and comments.  

In order for the veteran's claim of entitlement to service 
connection for residuals of a right eye injury to be well 
grounded, he must submit medical evidence indicating that he 
currently has disability of the right eye and that it is 
related to his military service.  There is competent medical 
evidence that the veteran currently has disability of the 
right eye.  The evidence indicates that he experienced an 
injury to the right eye during service, but there is no 
competent medical evidence that reflects that he had chronic 
disability of the right eye during service, noting that 
following the injury three separate examinations in service 
found no disability of the right eye.  The initial reference 
to his eyes after service appears in the report of a 1985 VA 
examination, but this examination does not indicate any 
positive findings with respect to the veteran's right eye.  
The first competent medical evidence diagnosing any 
disability of the right eye appears in April 1987 when a 
cataract of the right eye was noted.  

The October 1997 letter from Dr. Mehlhorn indicates that it 
was "indeed possible" that the injury to the veteran's right 
eye during service "may have contributed to the development 
of the cataract since his right eye developed a cataract 
while he was still in his fifties while his left eye had not 
yet developed a cataract."  This opinion indicates that it's 
possible that there may be a relationship between disability 
first noted in the late 1980's and the inservice injury to 
the veteran's right eye.  The language that it possibly "may 
have" implies that it possibly may not have and is too 
speculative, standing alone, to establish a plausible claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  The Board has 
considered the remainder of the record on appeal to see if 
there is any additional competent medical evidence that would 
reduce the speculative nature of Dr. Mehlhorn's statement, 
since, standing along, it is too speculative to establish a 
plausible claim.  The statement offers as its basis that the 
veteran developed a cataract in his right eye while he was 
still in his fifties while his left eye had not yet developed 
a cataract.  The record reflects that the veteran was born in 
June 1927 and the cataract was first diagnosed in April 1987, 
approximately two months prior to the veteran's 60th 
birthday.  Further, approximately two years after the 
diagnosis of the cataract in the right eye the veteran 
complained of visual decrease in the left eye and one year 
later had cataract surgery for the left eye.  Also, the 
report of the December 1997 VA examination unequivocally 
states that the injury to the veteran's right eye could cause 
a corneal scar but could not cause a cataract and this was 
affirmed by a corneal specialist.  With consideration that 
the veteran was approximately two months short of his 
60th birthday when the right eye cataract was diagnosed, that 
he had cataract surgery on the left eye approximately three 
years after the right eye, and competent medical evidence 
that unequivocally disassociates cataract development with 
the inservice right eye injury, the Board concludes that 
there is no additional competent medical evidence of record 
that reduces the speculative nature of Dr. Mehlhorn's 
opinion.  The veteran has offered statements and his opinion, 
but as a lay person, he is not qualified to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions, as such matters require medical expertise.  
See Grottveit and Espiritu.  The Board therefore concludes 
that without the requisite competent medical evidence 
establishing a nexus between currently manifested disability 
of the right eye and the veteran's service, the claim of 
entitlement to service connection for residuals of a right 
eye injury is not well grounded.  Caluza.  

Although the Board has disposed of the claim of entitlement 
to service connection for residuals of a right eye injury on 
a ground different from that of the RO, that is whether the 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim is well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for residuals of a right eye injury not having 
been submitted, the appeal is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




 Department of Veterans Affairs
Board of Veterans Appeals NOTICE

We have enclosed a copy of the Board of Veterans Appeals (BVA) decision in 
your appeal.  This is the final decision for all issues either allowed, 
denied, or dismissed by the BVA in the Order section of the decision.  
A remand section may follow the Order, but a remand is not a final 
decision.  The advice below only applies to issues that were allowed, 
denied, or dismissed in the Order.
You need do nothing further if you are satisfied with the outcome of your 
appeal.  We will return your file to your local VA office to implement the 
BVAs decision.  If you are not satisfied with the BVAs decision on any or 
all of the issues allowed, denied, or dismissed, you have three options:
(1)  Motion for Reconsideration:  You can file a motion asking the BVA 
to reconsider its decision by writing a letter to the BVA showing why you 
believe that the BVA committed an obvious error of fact or law in its 
decision in your appeal, or showing that new and material military service 
records have been discovered that are applicable to your appeal.  If the 
BVA decided more than one issue, be sure to tell us which issues you want 
reconsidered.  Address your letter to:  Director, Administrative Service 
(014), Board of Veterans Appeals, 810 Vermont Avenue, NW, Washington, DC 
20420.  There is no time limit for filing a motion for reconsideration.
(2)  Appeal to the United States Court of Veterans Appeals:  If this BVA 
decision follows a Notice of Disagreement filed on or after November 18, 
1988, you have the right to appeal it to the United States Court of 
Veterans Appeals (the Court).  A Notice of Appeal must be filed with the 
Court within 120 days from the date of mailing of the notice of the BVAs 
decision.  The date of mailing is the date that appears on the face of the 
enclosed BVA decision.  The Courts address is:  The United States Court of 
Veterans Appeals, 625 Indiana Avenue, NW, Suite 900, Washington, DC 20004.  
You may obtain information about the form of the Notice of Appeal, the 
procedure by which you may file your Notice of Appeal with the Court, the 
filing fee, and other matters covered by the Courts rules directly from 
the Court.  You must also mail a copy of the Notice of Appeal to the VA 
General Counsel (027), 810 Vermont Avenue, NW, Washington, DC 20420.  
However, this does not take the place of the Notice of Appeal you must file 
with the Court.  Filing a copy of your Notice of Appeal with the General 
Counsel, the Board, or any other VA office WILL NOT protect your right of 
appeal to the Court.
(3)  Reopening your claim:  While it would not affect this BVA decision, 
you can also ask your local VA Regional Office to reopen your claim.  To be 
successful in reopening your claim, you must submit new and material 
evidence to that office.  VA may not consider another claim on the same 
factual basis.
You can do one or any combination of the above three things, but filing a 
concurrent Notice of Appeal with the Court and a motion for reconsideration 
with the Board may delay your case because of jurisdictional conflicts.  
You will still have time to appeal to the Court after you file a motion for 
reconsideration with the Board if you file your motion promptly.  The Court 
has held that if we receive your motion for reconsideration within 120 days 
from the date we mailed you the enclosed decision you will still be able to 
file a Notice of Appeal with the Court within a period of 120 days from the 
date that the Board mails you either notice that it has denied your motion 
or notice of its decision on reconsideration.  If you file a Notice of 
Appeal with the Court before you file a motion for reconsideration with the 
BVA, the BVA will not be able to consider your motion without the Courts 
permission.
Representation before VA:  You may represent yourself in your claim before 
VA, including the BVA, or you may appoint someone to represent you.  You 
may appoint an accredited representative of an organization recognized by 
VA (a service organization), or another individual whom you choose, to 
represent you in your claim.  These persons may not charge you to represent 
you.  In the alternative, you may appoint an attorney-at-law or a VA 
accredited agent to represent you.  These persons may charge you a fee for 
their services under the following circumstances:  (1) you filed a notice 
of disagreement with respect to the claim on or after November 18, 1988; 
(2) a final BVA decision was subsequently issued with respect to that 
claim; and (3) you retained the attorney or accredited agent to represent 
you within one year from the date of the final BVA decision on that claim.  
An attorney or agent can charge a reasonable fee without meeting these 
requirements for services provided after October 9, 1992, in connection 
with a proceeding in a case arising out of a loan made, guaranteed, or 
insured under Chapter 37 of title 38, United States Code.  In all VA cases, 
a copy of any fee agreement between you and an attorney or accredited agent 
must be filed at this address:  Office of the Chief Counsel (01C), Board of 
Veterans Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  The BVA 
may review the fee agreement for reasonableness on its own motion, or you 
or your attorney or accredited agent may file a motion for the BVA to 
review the fee agreement for reasonableness at the same address at which 
the agreement was filed.
Representation before the Court:  Information about representation before 
the Court may be obtained by writing directly to the Court.  Upon request, 
the Court will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated their availability 
to represent appellants.

VA 
FORM
DEC 
1997 
(RS)  
 4597





- 1 -


